Exhibit 10.1

EXECUTION COPY

 

 

 

INVESTMENT AGREEMENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

PURCHASE AND SALE OF SHARES; USE OF PROCEEDS

     1   

1.1

  

Agreement to Issue, Sell and Purchase the Shares

     1   

1.2

  

Closing and Delivery of the Shares

     1   

1.3

  

Use of Proceeds

     2   

ARTICLE II

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     2   

2.1

  

Organization and Qualification

     2   

2.2

  

Authorized Capital Stock

     2   

2.3

  

Issuance, Sale and Delivery of the Shares

     3   

2.4

  

Due Execution, Delivery and Performance of the Agreement

     3   

2.5

  

Valid Offering

     4   

2.6

  

No Defaults

     4   

2.7

  

No Material Change

     4   

2.8

  

Compliance

     5   

2.9

  

Litigation

     5   

2.10

  

Transfer Taxes

     6   

2.11

  

Investment Company

     6   

2.12

  

Customers and Suppliers

     6   

2.13

  

Corrupt Practices

     6   

2.14

  

SEC Filings; Financial Statements

     6   

2.15

  

Internal Accounting Controls

     8   

2.16

  

Corporate Records

     8   

2.17

  

Nasdaq Compliance and Listing

     8   

2.18

  

Full Disclosure

     8   

ARTICLE III

  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS

     9   

3.1

  

Investment Representations and Covenants

     9   

3.2

  

Authorization; Validity of the Agreement

     9   

3.3

  

No Conflict

     9   

3.4

  

No Legal, Tax or Investment Advice

     10   

3.5

  

Restrictive Legend

     10   

3.6

  

Sufficient Funds

     10   

ARTICLE IV

  

COVENANTS

     10   

4.1

  

Efforts

     10   

4.2

  

Injunctive Relief

     10   

4.3

  

Covenants

     11   

4.4

  

Price Protection Share Right

     11   

4.5

  

Lock-Up Agreement

     12   

4.6

  

Nasdaq Matters

     13   

4.7

  

Notification of Transfer

     13   

4.8

  

Piggy-Back Registration Rights

     13   

4.9

  

Public Announcements

     13   

 

i



--------------------------------------------------------------------------------

ARTICLE V

  

INDEMNIFICATION

     13   

5.1

  

Survival

     13   

5.2

  

Limits on Claims

     14   

5.3

  

Indemnification by the Company

     14   

5.4

  

Indemnification by the Purchasers

     14   

5.5

  

Procedure for Indemnification

     14   

5.6

  

Remedies Exclusive

     15   

5.7

  

Right of Set-Off

     15   

ARTICLE VI

  

MISCELLANEOUS

     15   

6.1

  

Broker’s Fee

     15   

6.2

  

Assignment

     15   

6.3

  

Expenses

     16   

6.4

  

Notices

     16   

6.5

  

Changes

     17   

6.6

  

Headings

     17   

6.7

  

Severability

     17   

6.8

  

Governing Law

     17   

6.9

  

Counterparts

     17   

6.10

  

Entire Agreement

     17   

6.11

  

No Third-Party Beneficiaries

     17   

 

ii



--------------------------------------------------------------------------------

EXECUTION COPY

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT (the “Agreement”) is made as of March 8, 2013, by and
among Revolution Lighting Technologies, Inc. (the “Company”), a corporation
organized under the laws of the State of Delaware, with its principal offices at
124 Floyd Smith Drive, Suite 300, Charlotte, NC, Great American Insurance
Company, a corporation organized under the laws of the State of Ohio, with its
principal offices at 301 East Fourth Street, Cincinnati, OH 45202 (“Great
American”) and Great American Life Insurance Company, a corporation organized
under the laws of the State of Ohio, with its principal offices at 301 East
Fourth Street, Cincinnati, OH 45202 (“Great American Life” and together with
Great American, the “Purchasers”).

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchasers agree as follows:

ARTICLE I

PURCHASE AND SALE OF SHARES; USE OF PROCEEDS

1.1 Agreement to Issue, Sell and Purchase the Shares. At the Closing (as defined
in Section 1.2) and upon the terms and conditions hereinafter set forth, the
Company will sell to:

(a) Great American, and Great American will purchase from the Company, for an
aggregate purchase price of Two Million Five Hundred Thousand Dollars
($2,500,000), (x) 2,136,752 shares (the “Great American Shares”) of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”) and
(y) the right to receive the Price Protection Shares (as defined below) on the
terms and conditions set forth in Section 4.4 below; and

(b) Great American Life, and Great American Life will purchase from the Company,
for an aggregate purchase price of Two Million Five Hundred Thousand Dollars
($2,500,000), (x) 2,136,752 shares (the “Great American Life Shares” and
together with the Great American Shares, the “Shares”) of Common Stock and
(y) the right to receive the Price Protection Shares (as defined below) on the
terms and conditions set forth in Section 4.4 below.

1.2 Closing and Delivery of the Shares.

(a) Closing. The purchase and sale of the Shares (the “Closing”) shall occur at
the offices of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, NY
10020 or such other place as the parties may agree, on the date hereof, unless
another time or date, or both, are agreed to in writing by the parties hereto.
The date on which the Closing occurs is sometimes referred to herein as the
“Closing Date”. For purposes of this Agreement, the term “Business Day” shall
mean any day other than a Saturday, Sunday or a day on which the banks in New
York, New York are authorized by Law (as defined in Section 2.8) or executive
order to be closed.

(b) Delivery of the Shares. At the Closing, the Company shall deliver to each
Purchaser one or more stock certificates, registered in the name of such
Purchaser, representing the Shares set forth in Section 1.1 above and bearing
the legend specified in Section 3.5 hereof referring to the fact that the Shares
were sold in reliance upon the exemption from registration



--------------------------------------------------------------------------------

under Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”) against delivery of the purchase price therefore by wire transfer of
immediately available funds to an account designated by the Company.

1.3 Use of Proceeds. Proceeds from the sale of the Shares shall be used by the
Company for general corporate and working capital purposes.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to, and covenants with, the
Purchasers as follows:

2.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and the Company is qualified to do business as a foreign corporation in each
jurisdiction in which such qualification is required, except where failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect (as defined in Section 2.7). Each Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation
and is qualified to do business as a foreign entity in each jurisdiction in
which such qualification is required, except where failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect.
Schedule 2.1 sets forth each direct or indirect subsidiary of the Company (each
a “Subsidiary” and collectively, the “Subsidiaries”).

2.2 Authorized Capital Stock. As of the date hereof, the Company’s authorized
capital stock consists of (i) 120,000,000 shares of Common Stock, of which
71,347,323 shares are issued and outstanding, and (ii) 5,000,000 shares of
preferred stock, par value $0.001 per share (the “Preferred Stock”), of which
(A) 1,000,000 have been designated Series B Convertible Preferred Stock (the
“Series B Stock”), 2 shares of which are issued and outstanding, (B) 25,000 have
been designated Series C Convertible Preferred Stock (the “Series C Stock”),
10,000 shares of which are issued and outstanding, (C) 13,000 have been
designated Series D Convertible Preferred Stock (the “Series D Stock”), 11,915
shares of which are issued and outstanding and (D) 10,000 have been designated
Series E Convertible Redeemable Preferred Stock (the “Series E Stock”), 5,000
shares of which are issued and outstanding. Except as set forth on Schedule 2.2,
the Company has not issued any shares since September 30, 2012 other than
pursuant to employee or director equity incentive plans or purchase plans
approved by the Board and upon the exercise or conversion of options, warrants
and preferred stock outstanding on such date. The issued and outstanding shares
of the Company’s Common Stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities.
Except as set forth in Schedule 2.2 or as contemplated by this Agreement, the
Company does not have outstanding any options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any agreements or commitments to issue or sell,
shares of capital stock or other securities of the Company and there are no
agreements or commitments obligating the Company to repurchase, redeem, or
otherwise acquire capital stock or other securities of the Company. Except as
set forth in Schedule 2.2 or as

 

-2-



--------------------------------------------------------------------------------

contemplated by this Agreement, there are no agreements to which the Company is
a party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under the Securities Act, or
sale or transfer (including without limitation agreements relating to
pre-emptive rights, rights of first refusal, rights of first offer, buy-sell
rights, co-sale rights or “drag-along” rights) of any securities of the Company.
With respect to each Subsidiary, (i) the Company owns (directly or through its
direct Subsidiaries) 100% of each Subsidiary’s capital stock, (ii) all the
issued and outstanding shares of each such Subsidiary’s capital stock have been
duly authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with applicable federal and state securities laws, and were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, (iii) there are no outstanding options
to purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of any Subsidiary’s capital stock, and
(iv) there are no agreements or commitments obligating any Subsidiary of the
Company to repurchase, redeem, or otherwise acquire capital stock or other
securities of the Company or any such Subsidiary. The Company does not directly
or indirectly own, or have a right to acquire, any equity or similar interest
in, or any interest convertible or exchangeable or exercisable for, any equity
or similar interest in, any Person, other than the Subsidiaries. For purposes of
this Agreement, the term “Person” shall mean any individual, partnership,
company, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization, government or agency or political
subdivision thereof, or other entity.

2.3 Issuance, Sale and Delivery of the Shares. (i) The Shares will be, upon
payment therefore by the Purchasers in accordance with the terms hereof and
(ii) the additional shares of Common Stock issuable pursuant to Section 4.4
below (the “Price Protection Shares”) will be, if and when issued in accordance
with Section 4.4 below, duly authorized, validly issued, fully paid and
nonassessable and shall be free and clear of all liens, claims, encumbrances and
restrictions, except as imposed by applicable securities laws. No further
approval or authorization of the board of directors of the Company (the “Board
of Directors” or the “Board”) will be required for the issuance, sale and
delivery of the Shares to the Purchasers pursuant to the terms hereof or the
issuance and delivery of the Price Protection Shares to the Eligible Persons (as
defined in Section 4.4(c)), if any.

2.4 Due Execution, Delivery and Performance of the Agreement. The Company has
full legal right, corporate power and authority to authorize, execute and
deliver this Agreement, perform its obligations hereunder and consummate the
transactions contemplated hereby. The execution and delivery of the Agreement,
the performance of the Company’s obligations hereunder and the consummation of
the transactions contemplated hereby have been duly authorized by the Company.
The execution and performance of the Agreement by the Company and the
consummation of the transactions herein contemplated will not (i) violate any
provision of the organizational documents of the Company, (ii) result in the
creation of any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, restriction, adverse claim, interference or right of
third party of any nature upon any material assets of the Company pursuant to
the terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under, any material agreement, commitment, undertaking,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument of any nature to which the Company or any

 

-3-



--------------------------------------------------------------------------------

Subsidiary is a party or by which the Company or its properties, or any
Subsidiary or any Subsidiary’s properties, may be bound or affected, or
(iii) violate any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental or quasi-governmental body applicable to the Company or any
Subsidiary or any of their respective properties. No consent, approval,
authorization, order, filing with, or action by or in respect of any court,
regulatory body, administrative agency or other governmental or
quasi-governmental body is required for the execution and delivery of the
Agreement or the consummation of the transactions contemplated hereby, other
than such as have been made or obtained and except for compliance with state
securities Laws, federal securities Laws and NASDAQ rules applicable to the
listing of the Shares and, if applicable, the Price Protection Shares. Upon
their execution and delivery, and assuming the valid execution thereof by the
Purchasers, the Agreement will constitute the valid and binding obligations of
the Company, enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ and contracting parties’ rights generally
and except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

2.5 Valid Offering. Assuming the accuracy of the representations and warranties
of Purchasers set forth in Article III, the offer, sale, and issuance of the
Shares and, if applicable, the Price Protection Shares will be exempt from the
registration requirements of the Securities Act and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration or qualification requirements of all applicable state securities
Laws. Neither the Company nor any Person acting on its behalf will knowingly
take any action that would cause the loss of any such exemption.

2.6 No Defaults. The Company is not in violation or default of any provision of
its certificate of incorporation or bylaws, or other organizational documents,
or, except as to defaults, violations and breaches which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
and, to the knowledge of the Company there does not exist any state of fact
which, with notice or lapse of time or both, would constitute a breach or
default on the part of the Company, except such breaches or defaults which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

2.7 No Material Change. Since September 30, 2012, (i) except for the matters set
forth on Schedule 2.7, neither the Company nor any Subsidiary has incurred any
material liabilities or obligations which would be required under generally
accepted accounting principles in the United States (“GAAP”) to be set forth on
the Company’s balance sheet; (ii) neither the Company nor any Subsidiary has
sustained any material loss or interference with its respective businesses or
properties from fire, flood, windstorm, accident or other calamity whether or
not covered by insurance; (iii) the Company has not paid, authorized or declared
any dividends or other distributions with respect to its capital stock, or
redeemed or repurchased any securities of the Company; (iv) neither the Company
nor any Subsidiary is in default in the payment of principal or interest on any
outstanding debt obligations; (v) there has not been any change, by split,
combination, reclassification or otherwise, in the capital stock of the Company
or, other than the sale of the Shares hereunder and the issuance of shares or
options pursuant to employee or director equity incentive plans or purchase
plans approved by the Board of Directors or upon

 

-4-



--------------------------------------------------------------------------------

the exercise of options and warrants outstanding on such date, the issuance,
sale or other disposition of any of capital stock or the Company, (vi) there has
not been any waiver, not in the ordinary course of business, by the Company or
any Subsidiary of a material right or of a material debt owed to it; (vii) there
has not been any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or any Subsidiary, except in the
ordinary course of business and which is not material to the assets (including
intangible assets), properties, condition (financial or otherwise), operations
or results of operations or business of the Company and the Subsidiaries taken
as a whole; (viii) except as set forth on Schedule 2.7, there has not been any
change or amendment to the Company’s certificate of incorporation or bylaws, or
material change to any material contract or arrangement by which the Company or
any Subsidiary is bound or to which any of their respective assets or properties
is subject; (ix) except as set forth on Schedule 2.7, there has not been any
contract or transaction entered into by the Company or any Subsidiary other than
in the ordinary course of business; (x) except for the matters set forth on
Schedule 2.7, there has not been the loss or threatened loss of any material
customer; (xi) there has not been the incurrence of any lien upon any of the
Company’s properties, capital stock or assets, tangible or intangible; and
(xii) except for the matters set forth on Schedule 2.7, there have been no
events or occurrences which, individually or in the aggregate, have had or would
reasonably be expected to have a Material Adverse Effect. For purposes of this
Agreement, the term “Material Adverse Effect” shall mean: (a) a material adverse
effect on the condition (financial or otherwise), properties, assets (including
intangible assets), business, operations or results of operations of the Company
and the Subsidiaries, taken as a whole, or (b) a material adverse effect on the
ability of the Company to perform its obligations under this Agreement.

2.8 Compliance. Each of the Company and the Subsidiaries has complied in all
material respects with each Law and is not in violation of any such Law. There
have been no written notices or orders of material noncompliance issued to the
Company or any Subsidiary under or in respect of any such Law and, to the
knowledge of the Company, none of the Company or any Subsidiary is or has been
charged or under investigation with respect to any material noncompliance. To
the knowledge of the Company, there are no existing circumstances that are
reasonably likely to result in any such violation. “Law” means any judgment,
ruling, order, edict, decree, statute, law (including common law), ordinance,
rule, permit, code or regulation applicable to the Company or any Subsidiary or
their respective businesses, properties or assets.

2.9 Litigation. Except as set forth in Schedule 2.9, there is no action, suit,
proceeding, claim, arbitration, mediation or investigation pending, or, to the
Company’s knowledge, threatened, before any regulatory body, agency, court,
tribunal or governmental or quasi-governmental entity, foreign or domestic
(“Governmental Entity”), against or affecting the Company or any Subsidiary.
Except as set forth in Schedule 2.9, neither the Company nor any Subsidiary has
received any notice or assertion of such an action, suit, proceeding, claim,
arbitration, mediation or investigation. To the knowledge of the Company, there
is no reasonable basis for any such action, suit, proceeding, claim,
arbitration, mediation or investigation except for the matters set forth on
Schedule 2.9, or for any Person to assert a claim against the Company or any
Subsidiary based upon the Company entering into the Agreement, performing its
obligations hereunder or consummating the transactions contemplated hereby.
There is no judgment, decree, writ, award, temporary or permanent injunction,
stipulation,

 

-5-



--------------------------------------------------------------------------------

determination or order against the Company or any Subsidiary or any of their
respective officers (in their capacities as such), or any of their respective
properties or assets, or, to the knowledge of the Company, any of the Company’s
employees (in their capacities as such). There are no settlements or similar
agreements with any Governmental Entity affecting the Company or any Subsidiary
or any of their respective properties or assets. None of the Company or any
Subsidiary has any actions, suits, proceedings, claims, arbitrations, mediations
or investigations pending before any regulatory body, agency, court, tribunal or
governmental or quasi-governmental body against any other Person, nor is the
Company or any Subsidiary a party to, or subject to the provisions of, any
judgment, decree, writ, award, temporary or permanent injunction, stipulation,
determination or order of any Governmental Entity.

2.10 Transfer Taxes. Prior to the issuance of the Shares and, if applicable, the
Price Protection Shares, all stock transfer or other Taxes (other than income
Taxes) which are required to be paid in connection with such sale and issuance
will be, or will have been, fully paid or provided for by the Company, all Laws
imposing such Taxes will be or will have been fully complied with, and all Tax
Returns with respect to such Taxes will be timely filed.

2.11 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

2.12 Customers and Suppliers. Since September 30, 2012, no significant customer
or supplier of the Company or any Subsidiary, including but not limited to any
state or federal agency, has given the Company or any Subsidiary any written
notice terminating, suspending, or reducing in any material respect, or
specifying an intention to terminate, suspend, or reduce in any material respect
in the future, or otherwise reflecting a material adverse change in, the
business relationship between such customer or supplier and the Company or any
Subsidiary, and, there has not been any materially adverse change in the
business relationship of the Company or any Subsidiary with any such customer or
supplier since September 30, 2012.

2.13 Corrupt Practices. Neither the Company nor any Subsidiary, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company or any Subsidiary, has (i) directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) directly or
indirectly, made any unlawful payment to any foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
from corporate funds, (iii) established or maintained any unlawful or unrecorded
fund of corporate monies or other assets, (iv) made any false or fictitious
entries on the book and records of the Company, (v) failed to disclose fully any
contribution made by the Company or any Subsidiary or made by any person acting
on its behalf and of which the Company is aware in violation of Law, or
(vi) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

2.14 SEC Filings; Financial Statements.

(a) The Company’s Common Stock is registered pursuant to Section 12(b) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) and the
Company

 

-6-



--------------------------------------------------------------------------------

has filed all forms, reports and documents required to be filed with the SEC
since January 1, 2010, all of which are available to the Purchasers on the
website maintained by the SEC at http://www.sec.gov (the “SEC Website”). All
such required forms, reports and documents (including those that the Company may
file subsequent to the date hereof) are referred to herein collectively as the
“Company SEC Reports”. In addition, all documents filed as exhibits to the
Company SEC Reports (“Exhibits”) are available on the SEC Website. All documents
required to be filed as Exhibits to the Company SEC Reports have been so filed.
As of their respective filing dates, the Company SEC Reports (i) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such Company SEC Reports, and (ii) did not at the time they were
filed (or if amended or superseded by a subsequent filing prior to the date of
this Agreement, then on the date of such subsequent filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Company is engaged only in the business described in the Company SEC Reports,
and the Company SEC Reports contain a complete and accurate description in all
material respects of the Company’s and the Subsidiaries’ business.

(b) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the Company SEC Reports (the “Company
Financials”), (i) complied or will comply as to form in all material respects
with applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto as of their respective dates,
(ii) was or will be prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved and consistent with each other (except as
may be indicated in the notes thereto or, in the case of unaudited interim
financial statements, as may be permitted by the SEC on Form 10-Q under the
Exchange Act) and (iii) fairly presented in all material respects the
consolidated financial position of the Company and the Subsidiaries as at the
respective dates thereof and the consolidated results of operations and cash
flows for the periods indicated, except that the unaudited interim financial
statements were or are reasonably expected to be subject to normal and recurring
year-end adjustments. Since January 1, 2010, there has been no material change
in the Company’s accounting policies except as described in the notes to the
Company Financials. The balance sheet of the Company contained in the Company
SEC Report for the quarter ended September 30, 2012, is hereinafter referred to
as the “Company Balance Sheet.” Except as set forth on Schedule 2.14(b), neither
the Company nor any Subsidiary has incurred any obligations or liabilities
(absolute, accrued, contingent or otherwise) of any nature required to be
disclosed on a balance sheet or in the related notes to the consolidated
financial statements prepared in accordance with GAAP which are, individually or
in the aggregate, material to the business, operations, results of operations or
condition (financial or otherwise) of the Company and the Subsidiaries taken as
a whole, except liabilities (i) reflected on, reserved against, or disclosed in
the notes to the Company Balance Sheet, or (ii) incurred since the date of the
Company Balance Sheet in the ordinary course of business consistent with past
practice.

(c) The Company has heretofore made available to the Purchasers complete and
correct copies of any amendments or modifications, which have not yet been filed
with the SEC but which are required to be filed, to agreements, documents or
other instruments which previously had been filed by the Company with the SEC
pursuant to the Securities Act or the Exchange Act.

 

-7-



--------------------------------------------------------------------------------

2.15 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has disclosure controls and procedures (as defined in
Rules 13a-14 and 15d-14 under the Exchange Act) that are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and the Company’s principal financial officer or
persons performing similar functions. The Company is in compliance in all
material respects with all applicable provisions of the Sarbanes-Oxley Act of
2002 (the “Act”). Each of the principal executive officer and the principal
financial officer of the Company (or each former principal executive officer and
former principal financial officer of the Company, as applicable) has made all
certifications required under Sections 302 and 906 of the Act and the related
rules and regulations promulgated thereunder.

2.16 Corporate Records. The Company has delivered or made available to
Purchasers true and complete copies of the certificate of incorporation and
bylaws (in each case as amended to the date of this Agreement) of the Company
and the certificate of incorporation and bylaws (or other comparable
organization or governance documents) of each Subsidiary. Except as set forth on
Schedule 2.16, the minute books of the Company and the Subsidiaries previously
made available to Purchasers contain complete and accurate minutes of all
meetings of the Board of Directors and the board of directors of each Subsidiary
(and all committees thereof) ratified as of the date hereof and accurately
reflect all other corporate action of the stockholders of the Company, the Board
of Directors and the board of directors of each Subsidiary (and all committees
thereof) to the date hereof, including all amendments and corrections. Schedule
2.16 sets forth minutes from prior meetings of the Board of Directors (and the
audit committee thereof) which minutes have not yet been approved by the Board
of Directors (or the audit committee, as the case may be) but which are
substantially complete and accurately reflect, in all material respects, the
corporate action of the Board of Directors (or the audit committee, as the case
may be) taken at such meetings.

2.17 Nasdaq Compliance and Listing. The Company’s Common Stock is listed on the
NASDAQ Stock Market. The Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from the NASDAQ Stock Market. No
order ceasing or suspending trading in any securities of the Company or
prohibiting the issuance and/or sale of the Shares and, if applicable, the Price
Protection Shares is in effect and no proceedings for such purpose are pending
or threatened. The Company is in compliance with the continued listing
requirements and standards of the NASDAQ Stock Market with respect to the Common
Stock. The Company shall comply with all requirements of the National
Association of Securities Dealers, Inc. with respect to the issuance of the
Shares and, if applicable, the Price Protection Shares.

2.18 Full Disclosure. No representation or warranty by the Company in
this Agreement and no statement contained in the Schedules to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS

Each of the Purchasers hereby represents and warrants to, and covenants with,
the Company as follows:

3.1 Investment Representations and Covenants. The Purchaser represents and
warrants to, and covenants with, the Company that: (i) the Purchaser is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities including the Shares
and, if applicable, the Price Protection Shares; (ii) the Purchaser is acquiring
the number of Shares set forth in Section 1.1 above and, if applicable, the
Price Protection Shares, in the ordinary course of its business and for its own
account for investment only and with no present intention of distributing any of
such Shares, any such Price Protection Shares or any arrangement or
understanding with any other persons regarding the distribution of such Shares
or any such Price Protection Shares within the meaning of Section 2(11) of the
Securities Act; (iii) the Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Shares or any of
the Price Protection Shares except in compliance with the Securities Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder; and (iv) the Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act. The Purchaser understands that its acquisition of the Shares and, if
applicable, the Price Protection Shares, has not been registered under the
Securities Act or registered or qualified under any state securities laws in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of the Purchaser’s investment intent as
expressed herein.

3.2 Authorization; Validity of the Agreement. The Purchaser further represents
and warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into the Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of the Agreement,
and (ii) upon the execution and delivery of the Agreement, assuming the valid
execution hereof by the Company, the Agreement shall constitute valid and
binding obligations of the Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

3.3 No Conflict. The execution, delivery and performance of the Agreement and
the consummation of the transactions contemplated hereby by the Purchaser will
not result in any violation of, be in conflict with or constitute a default
under, any law, statute, regulation,

 

-9-



--------------------------------------------------------------------------------

ordinance, material contract or agreement, instrument, judgment, decree or order
to which the Purchaser is a party or by which it is bound, except as would not
reasonably be expected to have a material adverse effect on the ability of
Purchaser to consummate the transactions contemplated hereby.

3.4 No Legal, Tax or Investment Advice. The Purchaser understands that nothing
in the Agreement, the SEC Documents or any other materials presented to the
Purchaser in connection with the purchase and sale of the Shares and, if
applicable, the Price Protection Shares, constitutes legal, tax or investment
advice. The Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares and, if applicable, the Price Protection Shares,.
The Purchaser acknowledges that it has not relied on any representation or
warranty from the Company or any other Person in making its investment or
decision to invest in the Company, except as expressly set forth in this
Agreement.

3.5 Restrictive Legend. The Purchaser understands that, until such time as a
registration statement covering the Shares and, if applicable, the Price
Protection Shares, has been declared effective or the Shares and, if applicable,
the Price Protection Shares, may be sold pursuant to Rule 144 under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Shares and, if
applicable, the Price Protection Shares, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for the Shares or the Price Protection
Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

3.6 Sufficient Funds. The Purchaser has sufficient funds to consummate the
purchase of the Shares.

ARTICLE IV

COVENANTS

4.1 Efforts. At and from time to time after the Closing, at the request of any
party hereto, the other party shall execute and deliver such additional
certificates, instruments, and other documents and take such other actions as
such party may reasonably request in order to carry out the purposes of this
Agreement.

4.2 Injunctive Relief. Each party acknowledges that any breach or threatened
breach of the provisions of Section 4.4 of this Agreement will cause irreparable
injury to the other party for which an adequate monetary remedy does not exist.
Accordingly, in the event of any such

 

-10-



--------------------------------------------------------------------------------

breach or threatened breach, the non-breaching party shall be entitled, in
addition to the exercise of other remedies, to seek and (subject to court
approval) obtain injunctive relief, without necessity of posting a bond,
restraining the breaching party from committing such breach or threatened
breach. The right provided under this Section 4.2 shall be in addition to, and
not in lieu of, any other rights and remedies available to the parties.

4.3 Covenants. Each party hereto shall promptly inform the other party of any
communication from any Governmental Entity regarding any of the transactions
contemplated by this Agreement. If any party or affiliate thereof receives a
request for additional information or documentary material from any such
Governmental Entity in respect of the transactions contemplated hereby, then
such party will endeavor in good faith to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other party, an
appropriate response in compliance with such request.

4.4 Price Protection Share Right. Each Purchaser and its respective transferees
who are Eligible Persons (as defined below) shall have the right to receive
Price Protection Shares, subject to the terms and conditions of this
Section 4.4:

(a) If the Average Trading Price (as defined below) is less than One Dollar
Forty Cents ($1.40), each Eligible Person will have the right to receive, and
the Company shall issue to each Eligible Person on the tenth (10th) Business Day
after the first anniversary of the date hereof (the “Price Protection Share
Issuance Date”), for no consideration, a number of Price Protection Shares equal
to the Additional Shares.

“Additional Shares” means the number of shares equal to a fraction, (a) the
numerator of which is (I) the product of (w) the number of Shares held by such
Eligible Person as of the first anniversary of the date hereof (the “Eligible
Shares”), and (x) $1.40, minus (II) the product of (y) such number of Eligible
Shares and (z) the Average Trading Price; and (b) the denominator of which is
the Average Trading Price.

(b) “Average Trading Price” shall an amount equal to the volume-weighted average
(rounded to the nearest 1/10,000 or if there shall not be a nearest 1/10,000, to
the next highest 1/10,000) of the daily volume-weighted average price of a share
of Common Stock on any national securities exchange on which the Common Stock is
listed (as reported by Bloomberg Financial Markets), for each of the twenty
(20) consecutive trading days ending on the last trading day prior to the first
anniversary of the date hereof.

(c) “Eligible Person” means each Purchaser or a Person to whom a Purchaser (or
another Eligible Person) sells, offers to sell, assigns, pledges, hypothecates
or otherwise transfers (each such transaction, a “Transfer”) any Shares in a
private placement transaction that does not involve a sale to the public
pursuant to a registration statement, pursuant to Rule 144 or otherwise,
provided that such Person agrees in writing to be bound by the terms and
provisions of this Agreement and provided further that such Transfer is
otherwise in compliance with the terms and provisions of this Agreement and
permitted by federal and state securities laws.

 

-11-



--------------------------------------------------------------------------------

(d) Each Eligible Person will only be entitled to receive Price Protection
Shares, if any, to the extent such Eligible Person holds Eligible Shares. No
Shares shall qualify as Eligible Shares if any Eligible Person has requested the
removal of the restrictive legend to be placed on such Shares pursuant to
Section 3.5.

(e) No certificates or scrip representing fractional shares of Common Stock
shall be issued to any Eligible Person entitled to receive Price Protection
Shares. In lieu of such fractional share interests, the Company shall pay to
each Eligible Person an amount in cash equal to the product obtained by
multiplying (i) the fractional share interest to which such holder (after taking
into account all Price Protection Shares to be received by such holder) would
otherwise be entitled by (ii) the Average Trading Price.

(f) From the Closing Date through the Price Protection Share Issuance Date, the
Company will at all times keep a sufficient number of shares of Common Stock
reserved for issuance pursuant to the Price Protection Share Right provided for
in this Agreement.

(g) Notwithstanding anything in this Agreement to the contrary, the aggregate
number of Price Protection Shares shall not exceed One Million Two Hundred and
Fifty Thousand (1,250,000). In the event the aggregate number of Price
Protection Shares would otherwise exceed One Million Two Hundred and Fifty
Thousand (1,250,000), each Eligible Person will have the right to receive, and
the Company shall issue to each Eligible Person, in accordance with the terms of
this Section 4.4, such Eligible Person’s pro rata portion (according to the
number of Eligible Shares held by such Eligible Person) One Million Two Hundred
and Fifty Thousand (1,250,000) Price Protection Shares.

(h) The number of Price Protection Shares to be issued pursuant to this
Agreement (including the maximum number of Price Protection Shares set forth in
Section 4.4(g)) shall be adjusted to the extent appropriate to reflect the
effect of any stock split, division or subdivision of shares, stock dividend,
reverse stock split, consolidation of shares, reclassification, recapitalization
or other similar transaction with respect to shares of Common Stock occurring or
having a record date on or after the date of this Agreement and prior to the
Price Protection Share Issuance Date.

4.5 Lock-Up Agreement. Except in connection with a Change of Control (as defined
below), the Purchasers shall not, without prior written approval of the Company,
directly or indirectly, sell, offer or agree to sell, contract to sell, grant
any option for the sale of, make any short sale, pledge, or enter into any
hedging transaction that could result in a transfer of, or otherwise dispose of
the Shares for a period commencing as of the Closing Date and ending on the nine
(9) month anniversary of the Closing Date. For purposes of this Agreement, a
“Change of Control” shall mean (x) the consummation of any of the following
transactions: (i) the sale, lease, exchange, conveyance or other disposition of
all or substantially all of the Company’s property or business, (ii) the merger
of the Company into or its consolidation with any other entity in which the
Company is not the surviving entity (other than a wholly-owned subsidiary of the
Company) or (iii) any transaction (including a merger or other reorganization)
or series of related transactions, in which more than 50% of the voting power of
the Company is disposed of; or (y) individuals who, immediately after giving
effect to the Closing, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board,

 

-12-



--------------------------------------------------------------------------------

provided that any person becoming a director subsequent to such date, whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director) shall be an Incumbent Director.

4.6 Nasdaq Matters. The Company shall comply with all requirements of the
National Association of Securities Dealers, Inc. with respect to the issuance of
the Common Shares and, if applicable, the Price Protection Shares. The Company
shall take all necessary actions, including without limitation, complying with
all requirements of the National Association of Securities Dealers, Inc. and
providing appropriate notice to NASDAQ with respect to the Common Shares in
order to obtain the listing of the Shares and, if applicable, the Price
Protection Shares, on the NASDAQ Stock Market as soon as reasonably practicable.

4.7 Notification of Transfer. From the Closing Date through the first
anniversary of the Closing Date, the Purchasers shall provide the Company with
written notification of any Transfer of Shares held by such Purchasers within
three (3) Business Days of such Transfer. Notwithstanding anything to the
contrary, any such Transfer must be in compliance with the provisions of
Section 4.5 hereof.

4.8 Piggy-Back Registration Rights. Promptly, but in any event within five
(5) Business Days following the Closing Date, the Company and the Purchasers
shall enter into an agreement, in a form mutually agreed upon by the Company and
the Purchasers and on terms previously discussed by the parties, granting the
Purchasers “piggy-back” registration rights with respect to the Shares.

4.9 Public Announcements. The Company and the Purchasers will consult with each
other and will mutually agree (the agreement of each party not to be
unreasonably withheld) upon the content and timing of any press release or other
public statement in respect of the transactions contemplated hereby and shall
not issue any such press release or make any such public statement prior to such
consultation and agreement, except as may be required by applicable law.

ARTICLE V

INDEMNIFICATION

5.1 Survival. The representations and warranties contained herein or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing until the eighteen (18) month anniversary of the
Closing and any investigation or finding made by or on behalf of a Purchaser or
the Company; provided that the representations and warranties in Sections 2.1,
2.2, 2.3, and 2.4 shall survive indefinitely or until the latest date permitted
by law. The covenants and agreements contained herein or in any certificate or
other writing delivered pursuant hereto or in connection herewith shall survive
the Closing indefinitely or for the shorter period explicitly specified herein
or therein. Notwithstanding the preceding sentences, any breach of
representation, warranty, covenant or agreement in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentences, if written notice of
the inaccuracy or breach thereof giving rise to such right of indemnity shall
have been given to the party against whom such indemnity may be sought prior to
such time.

 

-13-



--------------------------------------------------------------------------------

5.2 Limits on Claims. The parties’ indemnification obligations under this
Agreement shall be subject to the following:

(a) Neither party shall have any obligation to indemnify or hold harmless the
other party unless, and only to the extent that, the aggregate amount of Losses
(as defined in Section 5.3) incurred by the such other party exceeds $50,000, in
which event the obligated party shall be required to pay or be liable for all
such Losses from the first dollar; and

(b) Neither party shall have any obligation to make indemnification payments
hereunder that exceed in the aggregate $5,000,000.

In determining the foregoing thresholds and in otherwise determining the amount
of any Losses for which a party is entitled to assert a claim for
indemnification hereunder, the amount of any such Losses shall be determined
disregarding any materiality or similar qualifiers contained in this Agreement
or in any other certificate or writing delivered pursuant to this Agreement.

5.3 Indemnification by the Company. From and after the Closing Date, subject to
any applicable limitations set forth in Section 5.1 and Section 5.2, the Company
shall indemnify and hold each Purchaser and its affiliates, and their respective
officers, directors, stockholders, partners, managers, members, employees,
agents, and representatives (collectively, the “Purchaser Indemnified Parties”)
harmless from and against all claims, liabilities, obligations, costs, damages,
losses and expenses (including reasonable attorneys fees) of any nature (each a
“Loss” and collectively, “Losses”) arising out of or relating to any breach or
violation of the representations, warranties, covenants or agreements of the
Company set forth in this Agreement or in any other certificate or writing
delivered by the Company pursuant to this Agreement (in each case disregarding
for this purpose any materiality, Material Adverse Effect or similar qualifiers
contained herein or therein).

5.4 Indemnification by the Purchasers. From and after the Closing Date, subject
to any applicable limitations set forth in Section 5.1 and Section 5.2, each
Purchaser, severally and not jointly and severally, shall indemnify and hold the
Company and its affiliates, and their respective officers, directors,
stockholders, partners, managers, members, employees, agents, and
representatives (the “Company Indemnified Parties”) harmless from and against
all Losses arising out of or relating to any breach or violation of the
representations, warranties, covenants or agreements of such Purchaser set forth
in this Agreement or in any other certificate or document delivered by such
Purchaser pursuant to this Agreement (in each case disregarding for this purpose
any materiality or similar qualifiers contained herein or therein).

5.5 Procedure for Indemnification. Any party making a claim for indemnification
hereunder shall promptly notify the indemnifying party of the claim in writing,
describing the claim in reasonable detail, the amount thereof, and the basis
therefor; provided, however, that the failure to provide prompt notice shall not
relieve the indemnifying party of its indemnification obligations hereunder,
except to the extent that the indemnifying party is actually prejudiced by the
failure to give such prompt notice. The party from whom indemnification is
sought shall

 

-14-



--------------------------------------------------------------------------------

respond to each such claim within thirty (30) days of receipt of such notice. No
action shall be taken pursuant to the provisions of this Agreement or otherwise
by the party seeking indemnification until the later of (i) the expiration of
the 30-day response period (unless reasonably necessary to protect the rights of
the party seeking indemnification), or (ii) 30 days following the termination of
the 30-day response period if a response, received within such 30 day period by
the party seeking indemnification, requests an opportunity to cure the matter
giving rise to indemnification (and, in such event, the amount of such claim for
indemnification shall be reduced to the extent so cured).

5.6 Remedies Exclusive. Subject to Section 4.2 hereof and except with respect to
the assertion of any claim based on fraud, the remedies provided in this Article
V shall be the exclusive remedies of the parties hereto after the Closing in
connection with the transactions contemplated by this Agreement, including
without limitation any breach or non-performance of any representation,
warranty, covenant or agreement contained herein or in any other certificate or
document delivered pursuant to this Agreement. Subject to Section 4.2 hereof and
except with respect to the assertion of any claim based on fraud, after the
Closing, no party may commence any suit, action or proceeding against any other
party hereto with respect to the subject matter of this Agreement, whether in
contract, tort or otherwise, except to enforce such party’s express rights under
this Article V. No officer, director, employee or agent of the Company shall be
personally liable in any manner or to any extent (whether in contract or tort)
under or in connection with this Agreement. The limitation of liability provided
in this Section 5.6 is in addition to, and not in limitation of, any limitation
on liability applicable to any such person provided by law or by this Agreement
or any other contract, agreement or instrument.

5.7 Right of Set-Off. If the indemnifying party has not satisfied in cash any
indemnification obligation owed by them hereunder, the party seeking
indemnification may, at its discretion, satisfy the unpaid portion of such
obligation by, to the extent permitted by law, setting-off against any amounts
due and owing from the party seeking indemnification to the indemnifying party.

ARTICLE VI

MISCELLANEOUS

6.1 Broker’s Fee. Each of the parties hereto hereby represents to the other
that, on the basis of any actions and agreements by it, there are no brokers or
finders entitled to compensation in connection with the sale of the Shares to
the Purchasers other than Crews & Associates, which compensation shall be borne
by the Company and shall be paid upon the Closing.

6.2 Assignment. This Agreement and the rights and obligations hereunder shall
not be assigned, delegated, or otherwise transferred (whether by operation of
law, by contract, or otherwise) without the prior written consent of the other
party hereto; provided, however, that each Purchaser may, without obtaining the
prior written consent of the Company, assign, delegate, or otherwise transfer
its rights and obligations hereunder to any Affiliate of such Purchaser who is
an “accredited investor” as set forth in Section 3.1 and agrees to be bound by
the terms and conditions of this Agreement. The Company shall execute such
acknowledgements of such assignments and collateral assignments in such forms as
a Purchaser may from time to

 

-15-



--------------------------------------------------------------------------------

time reasonably request. Any attempted assignment, delegation, or transfer in
violation of this Section 6.2 shall be void and of no force or effect.
“Affiliate” means, in respect of any Person, any other Person that is directly
or indirectly controlling, controlled by, or under common control with such
Person or any of its Subsidiaries, and the term “control” (including the terms
“controlled by” and “under common control with”) means having, directly or
indirectly, the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities or by
contract or otherwise.

6.3 Expenses. (a) The legal, accounting, financing, due diligence and other
costs and expenses incurred by the Purchasers in connection with the
transactions contemplated hereby will be borne by the Purchasers and (b) the
legal and other costs and expenses incurred by the Company in connection with
the transactions contemplated hereby will be borne by the Company.

6.4 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

Revolution Lighting Technologies, Inc.

177 Broad Street

Stamford, CT 06901

Facsimile:    (704) 405 - 0422 Attention:    Chief Executive Officer

with copies to:

Lowenstein Sandler LLP

1251 Avenue of the America, 17th Floor

New York, NY 10020

Facsimile:    (973) 535-3357 Attention:    Marita A. Makinen, Esq.

or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and

 

  (b) if to the Purchasers, to:

c/o American Money Management Corp.

301 East Fourth Street

Cincinnati, Ohio 45202

Facsimile:    (513) 579-2911 Attention:    Joseph A. Haverkamp

 

-16-



--------------------------------------------------------------------------------

with a copy to:

c/o American Financial Group, Inc.

27th Floor

301 East Fourth Street

Cincinnati, Ohio 45202

Facsimile:    (513) 352-9272 Attention:    Mark A. Weiss

or at such other address as may have been furnished to the Company in writing.

6.5 Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Purchasers.

6.6 Headings. The headings of the various Sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

6.7 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

6.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of laws.

6.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. The submission of a signature page transmitted by facsimile
(or other electronic transmission, including pdf) shall be considered as an
“original” signature page for purposes of this Agreement.

6.10 Entire Agreement. This Agreement, the Schedules and the other agreements,
documents and instruments contemplated hereby and referenced herein contain the
entire understanding of the parties, and there are no further or other
agreements or understanding, written or oral, in effect between the parties
relating to the subject matter hereof.

6.11 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person (other than the Purchaser Indemnified Parties and the Company Indemnified
Parties).

[Signatures appear on following page.]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

COMPANY: REVOLUTION LIGHTING TECHNOLOGIES, INC. By  

/s/ Robert V. LaPenta

  Name:   Robert V. LaPenta   Title:   Chief Executive Officer PURCHASERS: GREAT
AMERICAN LIFE INSURANCE COMPANY By  

/s/ Mark F. Muething

  Name:   Mark F. Muething   Title:   Executive Vice President GREAT AMERICAN
INSURANCE COMPANY By  

/s/ Stephen C. Beraha

  Name:   Stephen C. Beraha   Title:   Assistant Vice President

[Signature Page to Investment Agreement]